I concur in the affirmance of this case because, in my opinion, the proof of the plaintiff, which was evidently accepted by the jury, shows liability whether the case be grounded upon negligence or contractual liability. If the piece of glass was loosely attached to the glass vessel used to serve the water, the care and prudence of an ordinary person was not used — at least, the jury could have so found. The glass vessel was broken and cracked and this was obvious according to plaintiff's proof, and certainly a prudent and careful person would not have used that glass to serve customers. If the piece of glass was in the water, it is evident it had fallen therein from the cracked and broken part of the glass in which the water was served. It is so obvious that this might happen under the circumstances that the contractual rule of a prudent and careful person would cover such liability, and there is no need to invoke the liability of a warrantor. Therefore, in either case liability exists here. I do not wish to be committed to the rule of a warrantor on the part of a restaurateur who serves water drawn from a common source of water supply furnished to the public and inspected by public authorities, which apparently were the facts in this case. *Page 585